           Case 3:18-cv-03018-JCS Document 142 Filed 01/06/21 Page 1 of 2



 1    Nicomedes Sy Herrera (SBN 275332)                   Tejinder Singh (Pro Hac Vice)
      Laura E. Seidl (SBN 269891)                         GOLDSTEIN & RUSSELL, P.C.
 2    HERRERA KENNEDY LLP                                 7475 Wisconsin Avenue, Suite 850
      1300 Clay Street, Suite 600                         Bethesda, Maryland 20814
 3    Oakland, California 94612                           Telephone: (202) 362-0636
      Telephone: (510) 422-4700                           Email: TSingh@GoldsteinRussell.com
 4    Facsimile: (855) 969-2050
      Email: NHerrera@HerreraKennedy.com                  Warren T. Burns (Pro Hac Vice)
 5           LSeidl@HerreraKennedy.com                    Christopher J. Cormier (Pro Hac Vice)
                                                          Russell Herman (Pro Hac Vice)
 6    Shawn Kennedy (SBN 218472)                          Mallory Biblo (Pro Hac Vice)
      Bret D. Hembd (SBN 272826)                          BURNS CHAREST LLP
 7    HERRERA KENNEDY LLP                                 900 Jackson Street, Suite 500
      4590 MacArthur Boulevard, Suite 500                 Dallas, Texas 75202
 8    Newport Beach, California 92660                     Telephone: (469) 904-4550
      Telephone: (949) 791-9700                           Email: WBurns@BurnsCharest.com
 9    Email: SKennedy@HerreraKennedy.com                          CCormier@BurnsCharest.com
             BHembd@HerreraKennedy.com                            RHerman@BurnsCharest.com
10                                                                MBiblo@BurnsCharest.com

11
     Attorneys for Plaintiff-Relator Zachary Silbersher
12
                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14
   UNITED STATES OF AMERICA; STATES OF                    Case No.: 3:18-cv-03018-JCS
15 CALIFORNIA, COLORADO, CONNECTICUT,
   DELAWARE, FLORIDA, GEORGIA, HAWAII,
16 ILLINOIS, INDIANA, IOWA, LOUISIANA,                    NOTICE OF CHANGE OF LAW
   MICHIGAN, MINNESOTA, MONTANA,                          FIRM NAME
17 NEVADA, NEW JERSEY, NEW MEXICO, NEW
   YORK, NORTH CAROLINA, OKLAHOMA,
18 RHODE ISLAND, TENNESSEE, TEXAS,                        Chief Magistrate Judge Joseph C. Spero
   VERMONT, AND WASHINGTON; THE
19 COMMONWEALTHS OF MASSACHUSETTS                          Action filed: April 25, 2018
   AND VIRGINIA; AND THE DISTRICT OF
20 COLUMBIA,

21 ex rel. ZACHARY SILBERSHER,

22                       Plaintiffs,

23              v.

24 ALLERGAN, INC., ALLERGAN USA, INC.,
   ALLERGAN SALES, LLC, FOREST
25 LABORATORIES HOLDINGS, LTD., ADAMAS
   PHARMA, AND ADAMAS
26 PHARMACEUTICALS, INC.,

27                       Defendants.

28

     NOTICE OF CHANGE OF LAW FIRM NAME                                    CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 142 Filed 01/06/21 Page 2 of 2



 1 TO THE COURT AND ALL COUNSEL OF RECORD:

 2         PLEASE TAKE NOTICE that Herrera Purdy LLP has changed its name to Herrera Kennedy

 3 LLP. The office address, telephone number, and facsimile number remain the same. However, all e-

 4 mail addresses have changed to reflect the HerreraKennedy.com domain name.

 5 Dated: January 6, 2021                             Respectfully submitted,
 6                                                    HERRERA PURDY LLP
 7                                                    By: /s/ Nicomedes Sy Herrera
                                                                 Nicomedes Sy Herrera
 8
                                                      Nicomedes Sy Herrera (State Bar No. 275332)
 9                                                    Laura E. Seidl (State Bar No. 269891)
                                                      HERRERA KENNEDY LLP
10                                                    1300 Clay Street, Suite 600
                                                      Oakland, California 94612
11                                                    Telephone: (510) 422-4700
                                                      Email: NHerrera@HerreraKennedy.com
12                                                           LSeidl@HerreraKennedy.com
13                                                    Shawn Kennedy (State Bar No. 218472)
                                                      Bret D. Hembd (State Bar No. 272826)
14                                                    HERRERA KENNEDY LLP
                                                      4590 MacArthur Boulevard, Suite 500
15                                                    Newport Beach, California 92660
                                                      Email: SKennedy@HerreraKennedy.com
16                                                           BHembd@HerreraKennedy.com
17
                                                      Attorneys for Plaintiff-Relator
18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF CHANGE OF LAW FIRM NAME                                     CASE NO. 3:18-CV-03018-JCS
